Case 1:18-cv-01339-CRC Document 96 Filed 10/09/20 Page 1of5

|
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CASE No. 1:18-CV-01339-CRC

JAMES PRICE,
Plaintiff,

UNITED STATES
DEPARTMENT OF JUSTICE, et al.,
Defendants.

 

PLAINTIFF'S UNOPPOSED MOTION TO
STAY BRIEFING SCHEDULE

COMES NOW, James Price ("the Plaintiff"), and files this, his
Unopposed Motion to Stay the Briefing Schedule in this matter. Based on
the facts set forth below, the Plaintiff respectfully moves this Court for the -

entry of an order to STAY the Briefing Schedule in this matter. A proposed

order is attached for this Court's convenience.

 

|

Angela D. Caesar, Clerk of Court_'
{ i S, District Court, District of Columbia f

 
 
Case 1:18-cv-01339-CRC Document 96 Filed 10/09/20 Page 2 of 5

I. CONCURRENCE OF THE PARTIES

1. The parties in this matter independently, and based in part on similar
technical litigation challenges due to the Coronavirus pandemic, have moved
this Court to modify the briefing schedule in this Court's previous order. See
Plaintiff's Motion to Stay [ECF No. __] and Defendant's Motion to Modify

Briefing Schedule [ECF No. 94].

2. On October 5, 2020, counsel for the Defendants, Kathleene Molen,
Esq., Assistant United States Attorney for the District of Columbia, and Mr. *
Price conferred and subsequently agreed that both parties were faced with
technical litigation challenges related to, or resulting from, the on-going
Coronavirus pandemic. The parties agreed that a stay of the briefing schedule
would be an appropriate measure to minimize the impact on the resources of

the court, and permit the parties to work through the current challenges.

BI. As the moving party, the Plaintiff accepts the responsibility to
coordinate and collaborate with counsel for the Defendants, and to
immediately notify this Court when the parties are able and prepared to

proceed.
Case 1:18-cv-01339-CRC Document 96 Filed 10/09/20 Page 3 of 5

Il. CONCLUSION

4, The parties in this matter have made a good faith effort to‘
communicate, collaborate, and coordinate in compliance with the orders of

this Court. Unprecedented events have impacted both society at large, and ,

the individuals that comprise the institutions of this nation.

5. Despite the challenges, the parties have and continue to work in good

faith to resolve all matters of dispute before this Court. :

WHEREFORE, in view of the foregoing, the Plaintiff respectfully moves
this Court for the entry of an order to GRANT the Unopposed Motion to Stay

the Briefing Schedule.
Case 1:18-cv-01339-CRC Document 96 Filed 10/09/20 Page 4 of 5

Respectfully Submitted,
Digitally signed by
James Price

James Price pite:2020.10.06
19:56:23 -04'00'
James Price
USM No. 98922004
Plaintiff
Federal Correctional Institution
P.O. Box 779800
Miami, Florida 33177-9800
Tel.: 305-259-2402
Email: PriceJamesE@Outlook.com
Case 1:18-cv-01339-CRC Document 96 Filed 10/09/20 Page 5of5

m3 .
CERTIFICATE OF SERVICE
Price v. U.S. Dep’t of Justice, et al.

Case No. 1:18-C V-01339-CRC

I, James Price, hereby declare that on this date, October 7, 2020, have -
served the enclosed:

PLAINTIFF'S UNOPPOSED MOTION TO
STAY BRIEFING SCHEDULE

pursuant to the “Mailbox Rule” for incarcerated persons with the Clerk of |
Court. All parties noticed for service are served pursuant to D.D.C, LCvR a

5.4(b-d).

I hereby declare that under the penalty of perjury, and pursuant to Title

28 U.S.C. § 1746, the following is true and correct.

Executed on October 7, 2020.

Digitally signed by
James Price

. Ja mes Price Date: 2020.10.07
. 15:56:03 -04'00'

By
James Price
USM No. 9892204

 

ones D Cae ia Coun Cl of 1
